DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claims [6 and 13]  recites the limitation “ the signal charge”  in lines 2 -3, of the respective claims.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims [1+7, 1+3-5, 8+10-12, 14 +16] are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1+5, 17+1+5, 1+17 and 1+5+17] of  U.S. Patent No. 10,805, 554. Although the claims at issue are not identical, they are not patentably distinct from each other because  Claims [1+7, 1+3-5, 8+10-12, 14 +16] of the current application are an obvious variant and encompassed by claims [1+5, 17+1+5, 1+17 and 1+5+17] of  U.S. Patent No. 10,805, 554.
4.  Below is a table showing the conflicting claims.

US. 17/672,287
US. PAT. 10,805, 554
Claim 1, A camera system comprising: a photoelectric converter including a first electrode, a second electrode, and a photoelectric conversion layer between the first electrode and the second electrode, the photoelectric conversion layer converting incident light into electric charge; voltage application circuitry; and a controller that derives a duty cycle corresponding to an attenuation ratio set for a first frame and that causes the voltage application circuitry to apply a pulse voltage having the duty cycle between the first electrode and the second electrode in the first frame.
7. The camera system according to claim 1, wherein the controller derives an amplitude of the pulse voltage corresponding to the attenuation ratio set for the first frame and causes the voltage application circuitry to apply the pulse voltage having the duty cycle and the amplitude between the first electrode and the second electrode in the first frame.
1. An imaging device comprising: a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer between the pixel electrode and the counter electrode, the photoelectric conversion layer converting incident light into an electric charge; and a voltage application circuit that applies a first voltage between the pixel electrode and the counter electrode in a first frame and that applies a second voltage between the pixel electrode and the counter electrode in a second frame different from the first frame, the first voltage being a constant voltage, the second voltage being a pulse-shaped voltage, wherein the voltage application circuit applies either the first voltage or the second voltage according to a magnitude relation between an attenuation ratio set for each frame and a first value.
5. The imaging device according to claim 2, wherein the voltage application circuit applies, in the frame set to the attenuation ratio smaller than the first value, the second voltage having a voltage value corresponding to the attenuation ratio and a duty cycle corresponding to the attenuation ratio.
1. A camera system comprising: a photoelectric converter including a first electrode, a second electrode, and a photoelectric conversion layer between the first electrode and the second electrode, the photoelectric conversion layer converting incident light into electric charge; voltage application circuitry; and a controller that derives a duty cycle corresponding to an attenuation ratio set for a first frame and that causes the voltage application circuitry to apply a pulse voltage having the duty cycle between the first electrode and the second electrode in the first frame.
3. The camera system according to claim 1, further comprising a graphic interface unit that receives an instruction including the attenuation ratio from a user and that outputs the attenuation ratio to the controller.
4. The camera system according to claim 3, further comprising a display, wherein the graphic interface unit causes the display to display an image for receiving the instruction for continuously changing the attenuation ratio.
5. The camera system according to claim 3, further comprising a display, wherein the graphic interface unit causes the display to display an image for receiving the instruction for changing the attenuation ratio stepwise.

17. A camera system comprising: an imaging device comprising: a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer between the pixel electrode and the counter electrode, the photoelectric conversion layer converting incident light into an electric charge; and a voltage application circuit that applies a first voltage between the pixel electrode and the counter electrode in a first frame and that applies a second voltage between the pixel electrode and the counter electrode in a second frame different from the first frame, the first voltage being a constant voltage, the second voltage being a pulse-shaped voltage; a display; and a graphic interface unit that causes the display to selectively display a first image for receiving an instruction for continuously changing a sensitivity and a second image for receiving an instruction for changing a sensitivity stepwise.
1. An imaging device comprising: a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer between the pixel electrode and the counter electrode, the photoelectric conversion layer converting incident light into an electric charge; and a voltage application circuit that applies a first voltage between the pixel electrode and the counter electrode in a first frame and that applies a second voltage between the pixel electrode and the counter electrode in a second frame different from the first frame, the first voltage being a constant voltage, the second voltage being a pulse-shaped voltage, wherein the voltage application circuit applies either the first voltage or the second voltage according to a magnitude relation between an attenuation ratio set for each frame and a first value.
5. The imaging device according to claim 2, wherein the voltage application circuit applies, in the frame set to the attenuation ratio smaller than the first value, the second voltage having a voltage value corresponding to the attenuation ratio and a duty cycle corresponding to the attenuation ratio.
Claim 8, A camera system comprising: a photoelectric converter including a first electrode, a second electrode, and a photoelectric conversion layer between the first electrode and the second electrode, the photoelectric conversion layer converting incident light into electric charge; voltage application circuitry; and a controller that derives a voltage value corresponding to an attenuation ratio set for a first frame and that causes the voltage application circuitry to apply a voltage having the voltage value between the first electrode and the second electrode in the first frame.
Claim 10,  The camera system according to claim 8, further comprising a graphic interface unit that receives an instruction including the attenuation ratio from a user and that outputs the attenuation ratio to the controller.
Claim 11,  The camera system according to claim 8, further comprising a display, wherein the graphic interface unit causes the display to display an image for receiving the instruction for continuously changing the attenuation ratio.
Claim 12, The camera system according to claim 8, further comprising a display, wherein the graphic interface unit causes the display to display an image for receiving the instruction for changing the attenuation ratio stepwise
Claim 1,  An imaging device comprising: a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer between the pixel electrode and the counter electrode, the photoelectric conversion layer converting incident light into an electric charge; and a voltage application circuit that applies a first voltage between the pixel electrode and the counter electrode in a first frame and that applies a second voltage between the pixel electrode and the counter electrode in a second frame different from the first frame, the first voltage being a constant voltage, the second voltage being a pulse-shaped voltage, wherein the voltage application circuit applies either the first voltage or the second voltage according to a magnitude relation between an attenuation ratio set for each frame and a first value.

Claim17,  A camera system comprising: an imaging device comprising: a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer between the pixel electrode and the counter electrode, the photoelectric conversion layer converting incident light into an electric charge; and a voltage application circuit that applies a first voltage between the pixel electrode and the counter electrode in a first frame and that applies a second voltage between the pixel electrode and the counter electrode in a second frame different from the first frame, the first voltage being a constant voltage, the second voltage being a pulse-shaped voltage; a display; and a graphic interface unit that causes the display to selectively display a first image for receiving an instruction for continuously changing a sensitivity and a second image for receiving an instruction for changing a sensitivity stepwise.

14. A driving method of a camera system that includes a photoelectric converter including a first electrode, a second electrode, and a photoelectric conversion layer between the first electrode and the second electrode, the driving method comprising: deriving a duty cycle corresponding to an attenuation ratio set for a first frame; and applying a pulse voltage having the duty cycle between the first electrode and the second electrode in the first frame.
16. The driving method according to claim 14, further comprising receiving an instruction including the attenuation ratio from a user.
1. An imaging device comprising: a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer between the pixel electrode and the counter electrode, the photoelectric conversion layer converting incident light into an electric charge; and a voltage application circuit that applies a first voltage between the pixel electrode and the counter electrode in a first frame and that applies a second voltage between the pixel electrode and the counter electrode in a second frame different from the first frame, the first voltage being a constant voltage, the second voltage being a pulse-shaped voltage, wherein the voltage application circuit applies either the first voltage or the second voltage according to a magnitude relation between an attenuation ratio set for each frame and a first value.

5. The imaging device according to claim 2, wherein the voltage application circuit applies, in the frame set to the attenuation ratio smaller than the first value, the second voltage having a voltage value corresponding to the attenuation ratio and a duty cycle corresponding to 

the attenuation ratio.
Claim 1,  An imaging device comprising: a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer between the pixel electrode and the counter electrode, the photoelectric conversion layer converting incident light into an electric charge; and a voltage application circuit that applies a first voltage between the pixel electrode and the counter electrode in a first frame and that applies a second voltage between the pixel electrode and the counter electrode in a second frame different from the first frame, the first voltage being a constant voltage, the second voltage being a pulse-shaped voltage, wherein the voltage application circuit applies either the first voltage or the second voltage according to a magnitude relation between an attenuation ratio set for each frame and a first value.

Claim17,  A camera system comprising: an imaging device comprising: a photoelectric converter including a pixel electrode, a counter electrode, and a photoelectric conversion layer between the pixel electrode and the counter electrode, the photoelectric conversion layer converting incident light into an electric charge; and a voltage application circuit that applies a first voltage between the pixel electrode and the counter electrode in a first frame and that applies a second voltage between the pixel electrode and the counter electrode in a second frame different from the first frame, the first voltage being a constant voltage, the second voltage being a pulse-shaped voltage; a display; and a graphic interface unit that causes the display to selectively display a first image for receiving an instruction for continuously changing a sensitivity and a second image for receiving an instruction for changing a sensitivity stepwise.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. Claim(s) [8] is/are rejected under 35 U.S.C. 102 (a1)  as being anticipated  by Mizuno (US. 2013/0277536).

Reclaim 8,  MiZuno discloses,  a camera system  (see fig. 1) comprising: a photoelectric
converter  (see ¶0016, a photoelectric conversion unit), including a first electrode (see ¶0016,  a pixel electrode) second  electrode (see ¶0016, a transparent electrode), and a photoelectric conversion layer between the  first  electrode and the second electrode (see ¶ 0016, a photoelectric conversion film), the photoelectric conversion layer converting incident light into an electric charge (see ¶¶ 0016 and 0023, a photoelectric conversion film  formed above a semiconductor substrate; a pixel electrode [equated to the first electrode, by being coupled to surface of the photoelectric film] formed on a surface of the photoelectric conversion film, the surface facing the semiconductor substrate; and a transparent electrode [equated to the second electrode,  by being coupled to surface of the photoelectric film], formed on a surface of the photoelectric conversion film, the surface being opposite the surface on which the pixel electrode is formed); and a voltage application circuit (see 12 fig. 1 and ¶0049, an applying voltage controlling unit (voltage applying unit) 12 which applies, to the solid-state imaging device 1, a variable sensitivity voltage that is used for controlling the sensitivity of the solid-state imaging device 1); and a controller (see 13 fig. 1 and ¶0049) that derives a voltage value corresponding to an attenuation ratio set for a first frame and that causes the voltage application circuitry to apply a voltage having the voltage value between the first electrode and the second electrode in the first frame (see fig. 4 frame2  and ¶¶ 0016 and  0049, a voltage applying unit configured to apply, between the pixel electrode and the transparent electrode, a variable sensitivity voltage for controlling sensitivity the solid-state imaging device, [the prior art controlling sensitivity , is equated to the claimed attenuation ratio.  Since  the prior art t is  controlling sensitivity (light adjustment) of the photoelectric film by applying variable voltages as described in the text of ¶0016 of the prior art is ]).

Allowable Subject Matter
6. Claims [2, 6, 9,13 and 15] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                  Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698